CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Applicant’s response filed on January 31, 2022 is acknowledged and has been entered.  Claims 1-15 are pending.
Claims 1-15 are discussed in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendment to the claim requires the claimed method excludes samples of cell free nucleic acid obtained from a pregnant female and that the plural 25-2000 loci are associated with cancer.  The amendment is sufficient to overcome the rejection of record and over any other references in the prior art which are focused on multiplex amplification and sequencing of 25 to 2000 SNP targets in a sample.  The prior art which is focused on combined amplification and sequencing of cell-free or circulating nucleic acid targets neither teach or suggest each of the claimed features of the method.  It is noted that references such as Su et al. (J of Molec Diagn, 2011, 13(1):74-84), as cited in an attached IDS, may appear relevant but there are substantial differences between Su and the method as claimed.  Su does not antedate the priority dates of the instant application, the SNaPshot format of multiplex is not applied to cell free nucleic acid and the multiplex format of Su does not include simultaneous amplification and analysis of plural SNP loci, as claimed.  Instead, the panel of SNP loci of Su are analyzed in grouped panels of four or six mutations instead of all separate loci together.  Therefore, the claims are novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637